   Case 1:20-cv-02031-JSR Document 60-2 Filed 06/26/20 Page 1 of 8




                        EXHIBIT 2
TO THE DECLARATION OF STEPHEN G. TOPETZES
IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
Case 1:20-cv-02031-JSR Document 60-2 Filed 06/26/20 Page 2 of 8
Case 1:20-cv-02031-JSR Document 60-2 Filed 06/26/20 Page 3 of 8
Case 1:20-cv-02031-JSR Document 60-2 Filed 06/26/20 Page 4 of 8
Case 1:20-cv-02031-JSR Document 60-2 Filed 06/26/20 Page 5 of 8
Case 1:20-cv-02031-JSR Document 60-2 Filed 06/26/20 Page 6 of 8
Case 1:20-cv-02031-JSR Document 60-2 Filed 06/26/20 Page 7 of 8
Case 1:20-cv-02031-JSR Document 60-2 Filed 06/26/20 Page 8 of 8
